         Case: 1:19-cv-03214 Document #: 1 Filed: 05/13/19 Page 1 of 4 PageID #:1



                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

Thomas Zaucha,                                         Case No.

          Plaintiff,

v.                                                                COMPLAINT

I.Q. Data International, Inc.
c/o Illinois Corporation Service Co.
801 Adlai Stevenson Drive                              Jury Demand Requested
Springfield, IL 62703,

                             Defendant.

                                      JURISDICTION AND VENUE

     1- This court has jurisdiction pursuant to 28 U.S.C. §§1331, 1337, 1367; and 15 U.S.C.

         §1692k(d).

     2- Venue is proper because a substantial part of the events giving rise to this claim occurred

         in this District.

                                                PARTIES

     3- Plaintiff is a resident of the State of Illinois.

     4- Plaintiff is a “consumer” as defined in the Fair Debt Collection Practices Act, 15 USC

         1692 et seq. (“FDCPA”).

     5- Plaintiff incurred a “Debt” as defined in the FDCPA.

     6- Defendant is a corporation with its principal office in the State of Washington.

     7- Defendant acquired the Debt after it was in default.

     8- Defendant regularly attempts to collects, or attempts to collect, debts that it acquired after

         the same were in default.




                                                      1
    Case: 1:19-cv-03214 Document #: 1 Filed: 05/13/19 Page 2 of 4 PageID #:2



9- Defendant uses instruments of interstate commerce for its principal purpose of business,

   which is the collection of debts.

10- At all times relevant, Defendant was a “debt collector” as defined in the FDCPA.

                          FACTS COMMON TO ALL COUNTS

11- Prior to December 17, 2018, Plaintiff incurred an obligation to pay a debt with Broadstone

   Estates (the “Debt”).

12- Prior to December 17, 2018, Plaintiff defaulted on the Debt.

13- On December 17, 2018, Plaintiff filed a voluntary bankruptcy petition (the “Petition”) that

   specifically listed the Debt.

14- By filing a bankruptcy petition, Plaintiff gained the protection of the automatic stay for all

   debts incurred before December 17, 2018.

15- Despite the Petition, on or around January 26, 2019, Defendant mailed a letter to Plaintiff

   to collect the Debt.

16- At the time of this communication, Defendant knew, should have known, that Plaintiff had

   filed bankruptcy.

17- By trying to collect a debt that was included in bankruptcy, Defendant violated the

   FDCPA.

18- Defendant damaged Plaintiff.

                                             COUNT I

19- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

20- Defendant violated 15 USC § 1692e(2) by misrepresenting the character, amount, and/or

   legal status of the Debt.




                                               2
    Case: 1:19-cv-03214 Document #: 1 Filed: 05/13/19 Page 3 of 4 PageID #:3



                                                COUNT II

21- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

22- Defendant violated 15 USC § 1692e(10) by using false representations and/or deceptive

    means to collect, or attempt to collect, the Debt.

                                                COUNT III

23- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

24- Defendant violated 15 USC § 1692f by engaging in unfair and/or unconscionable means to

    collect, or attempt to collect, the Debt.

                                                COUNT IV

25- Plaintiff incorporates all the allegations and statements made above as if reiterated herein.

26- Defendant violated 15 USC § 1692e by engaging in false, deceptive, or misleading

    methods to collect a debt.

                                         JURY DEMAND

27- Plaintiff demands a trial by jury.

                                  PRAYER FOR RELIEF

28- Plaintiff prays for the following relief:

     a. Judgment against Defendant for Plaintiff’s actual damages, as determined at trial,

         suffered as a direct and proximate result Defendant’s violations of the Fair Debt

         Collection Practices Act, pursuant to 15 U.S.C. §1692k(a)(1);

     b. Judgment against Defendant for $1,000 in statutory damages for Defendant’s

         violations of the Fair Debt Collection Practices Act, pursuant to 15 U.S.C.

         §1692k(a)(2)(A);




                                                 3
Case: 1:19-cv-03214 Document #: 1 Filed: 05/13/19 Page 4 of 4 PageID #:4



c. Judgment against Defendant for Plaintiff’s reasonable attorneys’ fees and costs

   incurred in this action, pursuant to 15 U.S.C. §1692k(a)(3); and

d. Any other legal and/or equitable relief as the Court deems appropriate.

                                     RESPECTFULLY SUBMITTED,

                                     Meier LLC

                                     By: /s/ Richard J. Meier
                                     Richard J. Meier
                                     401 N. Michigan Ave, Suite 1200
                                     Chicago, IL 60611
                                     Tel: 312-242-1849
                                     Fax: 312-242-1841
                                     richard@meierllc.com
                                     Attorney for Plaintiff




                                        4
